Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Venier on 1/28/2022.

The application has been amended as follows: 
Line 16 of claim 1 currently reads “second spacer;” this has been replaced with “second spacer;
wherein the connection element is arranged between the first support arm and the third support arm; and/or 3Application No.: 16/634,385Docket No.: AIRBUS 3.3F-722 wherein the connection element is arranged between the second support arm and the fourth support arm;”.
Claim 4 currently reads “The fastening unit as claimed in claim 1, wherein the connection element is arranged between two flanges of the first support arm; and/or wherein the connection element is arranged between two flanges of the second support arm.”, this has been replaced with “A fastening unit for movably fastening an aircraft component to a support structure of an aircraft, comprising: 
a connection element with an opening; 
a first support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; 

a first spacer extending from between the first support arm and the second support arm; 
a first fastening element held spaced from the first and second support arms by the first spacer;  
wherein the connection element is arranged between two flanges of the first support arm; and/or wherein the connection element is arranged between two flanges of the second support arm; 
wherein the first support arm and the second support arm are arranged such that a first distance between the first end of the first support arm and the first end of the second support arm is greater than a second distance between the second end of the first support arm and the second end of the second support arm; 
wherein the first support arm is produced at least partially by a forming process; 
wherein the first support arm and the second support arm are produced by a bending process; and 
wherein the first support arm and the second support arm are produced at least partially from a metallic material.”.
Claim 7 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a fastening unit for movably fastening an aircraft component to a support structure of an aircraft, comprising: a connection element with an opening; a first support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a second support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a third support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a fourth support arm with a first end for connecting to the 
Claim 4 is allowable because the prior art of record fails to teach or suggest a fastening unit for movably fastening an aircraft component to a support structure of an aircraft, comprising: a connection element with an opening; a first support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a second support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a first spacer extending from between the first support arm and the second support arm; a first fastening element held spaced from the first and second support arms by the first spacer; wherein the connection element is arranged between two flanges of the first support arm; and/or wherein the connection element is arranged between two flanges of the second support arm; wherein the first support arm and the second support arm are arranged such that a first distance between the first end of the first support arm and the first end of the second support arm is greater 
Claim 9 is allowable because the prior art of record fails to teach or suggest a method for providing a movable fastening of an aircraft component to a support structure of an aircraft, comprising: providing a connection element with an opening; forming a first preform into a first support arm with a first end and a second end; forming a second preform into a second support arm with a first end and a second end; forming a third preform into a third support arm with a first end and a second end; forming a fourth preform into a fourth support arm with a first end and a second end; producing the first support arm and the second support arm by a bending process; producing the first support arm and the second support arm at least partially from a metallic material; arranging the first support arm relative to the second support arm such that a first distance between the first end of the first support arm and the first end of the second support arm is greater than a second distance between the second end of the first support arm and the second end of the second support arm; connecting the first end of the first support arm to the support structure; connecting the first end of the second support arm to the support structure; connecting the second end of the first support arm to the connection element; connecting the second end of the second support arm to the connection element; connecting the second end of the third support arm to the connection element; connecting the second end of the fourth support arm to the connection element; positioning a first spacer to extend from between the first support arm and the third support arm; positioning a second spacer to extend from between the second support arm and the third support arm; spacing a first fastening element from the first support arm and the third support 
The best prior art of record is Mcalinden (2009/0308981) which does teach an aircraft component to a support structure of an aircraft, comprising: a connection element with an opening; a first support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a second support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a third support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a fourth support arm with a first end for connecting to the support structure of the aircraft and a second end for connecting to the connection element; a first spacer extending from between the first support arm and the third support arm; a second spacer extending from between the second support arm and the fourth support arm; a first fastening element held spaced from the first and third support arms by the first spacer; a second fastening element held spaced from the second and fourth support arms by the second spacer; wherein the first support arm and the second support arm are arranged such that a first distance between the first end of the first support arm and the first end of the second support arm is greater than a second distance between the second end of the first support arm and the second end of the second support arm; wherein the first support arm is produced at least partially by a forming process; wherein the first support arm and the second support arm are produced by a bending process; and wherein the first support arm and the second support arm are produced at least partially from a metallic material.  But does not teach that the connection element is arranged between the first support arm and the third support arm; and/or 3Application No.: 16/634,385Docket No.: AIRBUS 3.3F-722 wherein the connection element is arranged between the second support arm and the fourth support arm.  

It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mcalinden to teach that the connection element is located between either the first and third and second and fourth arms or between the flanges of the first or second arm because these arms and flanges are formed by the removal of material between the top and bottom of the arm to either create a pair of arms connected by a web or an arm with a pair of flanges. In removing this material, the remaining portion between the two arms that does not have material removed houses the opening and forms the connection element.  Because the bounds of the connection element is defined by areas where the material is not removed to form the arms/flanges it is impossible for the connection element to be located between the arms or the flanges because anywhere that the connection element exists the arms or flanges do not exist because the material has not been removed.  
Additionally while does have the components of the final product of the method, the system of Mcalinden is formed from a single body rather than a plurality of bodies that are fastened together as specified in claim 9 and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system of Mcalinden formed from a plurality of individual components that are then fastened together because forming the rib from a single component helps to resist the shear loads that the system is subjected to and forming the member from a plurality of members that are fastened together would reduce its shear loading capabilities while having no obvious motivation for creating the member in the manner described in the claim.

Claims 2, 3, 5, 6, and 10-16 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647